Case: 10-11086     Document: 00511713207         Page: 1     Date Filed: 01/04/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 4, 2012
                                     No. 10-11086
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

WILLIAM N. OLIVER,

                                                  Plaintiff - Appellant

v.

THE UNITED STATES; FEDERAL BUREAU OF PRISONS AT FCI, Fort
Worth, Texas,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:10-CV-607


Before BARKSDALE, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        William N. Oliver, federal prisoner # 44269-004, proceeding pro se,
challenges dismissal of his Federal Tort Claims Act (FTCA) complaint. The
district court determined Oliver filed his FTCA complaint in August 2010, more
than six months after the Department of Justice (DOJ) mailed a denial letter,
date-stamped 27 May 2009, for Oliver’s administrative-tort claim. The district




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-11086     Document: 00511713207        Page: 2   Date Filed: 01/04/2012

                                   No. 10-11086

court concluded the complaint was, therefore, untimely under the FTCA, 28
U.S.C. § 2401(b) (six-month deadline), and dismissed it under 28 U.S.C.
§ 1915(e)(2)(B) (district court must dismiss prisoner’s in forma pauperis
complaint if frivolous or fails to state claim).
      Review is de novo. E.g., Samford v. Dretke, 562 F.3d 674, 678 (5th Cir.
2009). Although time-barred claims are properly dismissed under § 1915,
Gonzales v. Wyatt, 157 F.3d 1016, 1019-20 (5th Cir. 1998), a discrepancy between
the 27 May 2009 date stamp on the DOJ letter and events discussed in the letter
occurring after that date suggests the date stamp may be incorrect.
Consequently, we cannot determine whether the evidence supports the district
court’s conclusion.
      For the foregoing reasons, the judgment is VACATED and this matter is
REMANDED to district court to determine the limitations issue, after making
appropriate factual findings on when the DOJ letter was mailed to Oliver.




                                         2